Citation Nr: 1416478	
Decision Date: 04/14/14    Archive Date: 04/24/14

DOCKET NO.  12-28 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois



THE ISSUE

Entitlement to service connection for a low back disability.  



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Casey, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from March 1976 to February 1979.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the Chicago, Illinois Department of Veterans Affairs (VA) Regional Office (RO).  In August 2012, a hearing was held before a Decision Review Officer at the RO, and in March 2013, a Travel Board hearing was held before the undersigned.  Transcripts of both hearings are in the Veteran's record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.
	

REMAND

The Veteran asserts that he injured his back in service and has had persistent low back pain since.  In support of his allegation of continuity of symptoms, he has submitted some private treatment records showing he was seen for complaints of low back pain in March and May 1991; however, complete records of the evaluations/treatment he received at the time are not in the record, and do not appear to have been sought.  As records of such evaluations and treatment are likely to contain pertinent information, they must be sought.  The record also reflects that in February 2001 the Veteran received treatment for a work-related low back injury.  Records of the initial medical evaluation for such injury also are not in the record, are pertinent evidence that is outstanding, and must be secured.  

Furthermore, the record includes a May 2011 private medical opinion from Dr. J.H. stating that the Veteran has had chronic intermittent back pain that is well documented starting around 2001.  The opinion further states that the Veteran reported "that during the time that he was in a military duty...age 18 to 21 that he may have injured his back even at that time," and that "[i]f that is the case, it is possible that those events during his military career could have contributed to his current chronic intermittent lower back condition."  The May 2011 opinion is premised on the Veteran's self-reports of injury in service, which are not supported by objective evidence in the record; does not reflect familiarity with the entire record; and is phrased in speculative terms.  Therefore, it is lacking in probative value.  If upon completion of the development sought the record suggests that the Veteran's low back disability may (recognizing this is a low threshold requirement) be related to his service, an examination to secure an adequate medical nexus opinion in this matter would be necessary.  

The case is REMANDED for the following:

1. The RO must ask the Veteran to identify the provider(s) of any (and all) evaluations and/or treatment he has received for his low back which are not already associated with the record, to specifically include complete records of the evaluations and treatment he received for low back pain in 1991 and the initial evaluation and treatment (as well as all follow-up treatment) he received for a work-related back injury in February 2001, and to submit authorizations for VA to secure complete records of all private treatment.  The RO should obtain complete records of all such evaluations and treatment from all providers identified.  
	
2. If, and only if, upon completion of the development sought above, the record suggests that the Veteran's current low back disability may (note, low threshold) be related to his service (e.g., if the record reasonably supports there was continuity of low back symptoms postservice), the RO should arrange for an orthopedic examination of the Veteran to be examined by an appropriate physician to determine the nature and likely etiology of his low back disability.  The examiner must review the entire record in conjunction with the examination.  Any studies deemed necessary should be completed.  Based on review of the record and examination of the Veteran, the examiner should provide opinions that respond to the following:

(a) Please identify (by diagnosis) each current low back disability entity found.  

(b) Please identify the likely etiology for each low back disability entity diagnosed, specifically, is at least as likely as not (i.e., a 50% or better probability) that such is related to the Veteran's service, to include as due to a claimed injury therein.  

The examiner must explain the rationale for all opinions, citing to supporting factual data and medical literature, as appropriate.  The rationale should include comment on the opinion by Dr. J.H. already in the record, i.e., expressing (with rationale) agreement or disagreement with that opinion.  

3. The RO should then review the record and readjudicate the claim.  If it remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran opportunity to respond.  The case should then be returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

